Citation Nr: 1204064	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).

With respect to the Veteran's claim for PTSD, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and posttraumatic stress disorder (PTSD), as is reflected on the cover page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT  

1.  Service connection for a PTSD was denied in an October 2008 Board decision.

2.  The evidence received since the October 2008 Board decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The October 2008 Board decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100, 20.1105 (2011). 

2.  The evidence received since the October 2008 Board decision is new and material, and the claim is reopened.  38 U.S.C.A. § 510 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Given the favorable reopening action discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  38 U.S.C.A. § 7104(b).  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [Board] shall reopen the claim and review the former disposition of the claim."  Therefore, once a final decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the October 2008 Board decision, which denied service connection for PTSD, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated July 2001 to May 2008, private treatment records from April 1999, and several stressor statements by the Veteran.  The Board concluded that service connection was not warranted for the Veteran's claimed PTSD.  The Board acknowledged the Veteran's reported in-service stressor events during his military service, but noted that VA was unable to verify his stressors because he only provided nothing more than a "general assertion" of the events in service.  Furthermore, his lay statements alone are insufficient to establish service connection for PTSD.  As such, because the Veteran's reported in-service stressors could not be verified, the Board denied service connection for PTSD.  The Board notified the Veteran of this decision in October 2008; he did not file a notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  Consequently, that decision is "final" under 38 U.S.C.A. § 7104(b).  

Since the October 2008 Board decision, the evidence received into the record includes VA outpatient treatment records from June 1999 to October 2010, additional statements regarding his claimed in-service traumatic events, and testimony elicited at an August 2011 Board hearing.  VA outpatient treatment records reflect current treatment and diagnoses for PTSD, schizoaffective disorder, bipolar affective disorder, and depression.  The Veteran's submitted lay statements and his August 2011 testimony provide further details into his claimed in-service stressor events.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  

Because the newly submitted evidence offers more insight into the Veteran's PTSD and is potentially related to the Veteran's military service, it is material because it bears directly and substantially upon the specific matters under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and PTSD.  

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received; the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and PTSD, is reopened.  






REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder, schizoaffective disorder, depression, and posttraumatic stress disorder (PTSD).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes the duty to obtain the identified and available evidence needed to substantiate the claim.  

As previously noted, the Veteran is seeking service connection for an acquired psychiatric disorder.  At the August 2011 Board hearing, the Veteran testified that he was receiving treatment for his current psychiatric disorders at the VA outpatient treatment facility in Lexington.  A review of the claims file shows that the most recent VA outpatient treatment records are dated October 2010.  On remand, current VA outpatient treatment records must be obtained and associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  These records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Additionally, the Veteran denied receiving disability benefits from the Social Security Administration (SSA) at the August 2011 Board hearing.  See Board hearing transcript, p. 17.  However, in an April 2003 VA outpatient treatment entry, it is noted that the Veteran received "SSI disability checks."  The evidence of record does not contain any Social Security Administration (SSA) records, and there is no indication such were sought.  Accordingly, records and examinations considered in the SSA determination in conjunction with the Veteran's benefits determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Nothing in the evidence of record indicates which disabilities his SSA claim was based upon; hence, these records must be obtained with regard to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

With regard to PTSD stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  

In this case, the Veteran's claim has been denied by the RO because he did not have combat experience, and his claimed stressors have not been verified.  However, the case must now be considered under the amended 38 C.F.R. § 3.304(f)(3).  The Veteran's stressors in this case include killing a soldier during basic training while performing guard duty, killing a soldier during a pugil stick training incident, stabbing a Viet Cong soldier to death while being treated at a hospital in Vietnam, cutting up victims while committing a robbery in Hawaii, and participating in two firefights.  At least some of these claimed stressors would appear to be the type of stressors contemplated in the revisions to 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the Veteran should be notified of the change in the regulation and he should be afforded the opportunity to submit additional stressor statements.  Thereafter, an examination is needed to address the etiology of PTSD and of any other psychiatric disorders based on any newly identified stressor as a result of the notification.  The Board also notes that he has indicated in numerous statements and testified at the Board hearing that these incidents occurred while stationed in Vietnam and aboard the U.S.S. Fresno.  Therefore, it is necessary to obtain the deck logs of the U.S.S. Fresno during the time the Veteran was aboard the ship.  


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran explaining the information and evidence needed to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, specifically in terms of 38 C.F.R. § 3.303, 3.307, and 3.309.  The notice must also inform him of the recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.  

2.  Obtain and associate with the claims file all outstanding records of treatment from the Lexington VA Medical Center in Lexington, Kentucky.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  Obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.  

4.  Obtain the deck logs from the U.S.S. Fresno for the time period July 1974 to December 1974, from the Naval Historical Center, Ships History Branch, the National Archives and Records Administration, (and/or any other source deemed appropriate).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.  

5.  After the relevant deck logs have been obtained to the extent possible, a determination should be made as to whether the Veteran set foot on the soil of Vietnam. 

6.  After the above development has been completed, afford the Veteran a psychiatric examination, with a psychiatrist or psychologist, addressing the nature and etiology of any current psychiatric disorders, including PTSD.  The claims file must be reviewed in conjunction with the examination.

During the course of the examination, the examiner is requested to interview the Veteran as to his claimed in-service stressors.  All current symptoms and objective findings upon examination must be addressed in the examination report.  The examiner must render a multi-axial diagnosis and assign a Global Assessment of Functioning (GAF) score.  

As to PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is predicated on a stressor involving fear of military or terrorist activity (i.e., one in which the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others).  

For all other psychiatric disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder(s) was/were incurred as a result of active duty service.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

7.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


